                Case 2:21-cr-00071-JAM Document 50 Filed 09/16/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALEXIS NELSEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00071 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   MARQUES JULIUS JOHNSON,                            DATE: September 21, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, Alexis Nelsen, and

19 defendant, Marques Johnson, by and through defendant’s counsel of record, Mark Reichel, hereby

20 stipulate as follows:

21         1.      By previous order, this matter was set for status on September 21, 2021.

22         2.      By this stipulation, defendant now moves to continue the status conference until

23 November 16, 2021, and to exclude time between September 21, 2021, and November 16, 2021, under

24 Local Code T4.

25         3.      The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the produced discovery associated with this

27         case includes investigative reports. The discovery produced to date has been either produced

28         directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00071-JAM Document 50 Filed 09/16/21 Page 2 of 3


 1                  b)     Counsel for defendant desires additional time to consult with his client, conduct

 2          investigation and research related to the charges, review the discovery, discuss potential

 3          resolutions with his client, and to otherwise prepare for trial.

 4                  c)     Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                  d)     The government does not object to the continuance.

 8                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of September 21, 2021, to November

13          16, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

14          Code T4] because it results from a continuance granted by the Court at defendant’s request on

15          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

16          best interest of the public and the defendant in a speedy trial.

17          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21
      Dated: September 15, 2021                               PHILLIP A. TALBERT
22                                                            Acting United States Attorney
23
                                                              /s/ ALEXIS NELSEN
24                                                            ALEXIS NELSEN
                                                              Assistant United States Attorney
25

26
      Dated: September 15, 2021                               /s/ MARK REICHEL
27                                                            MARK REICHEL
28                                                            Counsel for Defendant
                                                              MARQUES JULIUS JOHNSON

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:21-cr-00071-JAM Document 50 Filed 09/16/21 Page 3 of 3


 1                                          FINDINGS AND ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 September 21, 2021, status conference and resets the matter for a status conference on November 16,

 5 2021, at 9:30 a.m. The Court also finds that based on the facts set forth in the parties’ stipulation, the

 6 failure to exclude time between September 21, 2021, and November 16, 2021, would deny counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The Court further finds that the ends of justice served by the continuance outweigh the best interests of

 9 the public and the defendant in a speedy trial. Time from September 21, 2021, to and including

10 November 16, 2021, is excluded from the computation of time within which the trial of this case must

11 commence under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local

12 Code T-4.

13

14          IT IS SO FOUND AND ORDERED.

15
     Dated: September 15, 2021                         /s/ John A. Mendez
16                                                     THE HONORABLE JOHN A. MENDEZ
17                                                     UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
